RENDERED: JUNE 3, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1425-MR

DENNIS PASTOR,
ADMINISTRATOR OF THE ESTATE
OF LUCY PASTOR, DECEASED                                            APPELLANT


                 APPEAL FROM OLDHAM CIRCUIT COURT
v.               HONORABLE KAREN A. CONRAD, JUDGE
                        ACTION NO. 16-CI-00412


PROVIDENCE HEALTHCARE OF
RICHWOOD, LLC D/B/A
RICHWOOD NURSING AND
REHAB; NAIR INTERNAL
MEDICINE, PLLC; AND SURESH
NAIR, M.D.                                                           APPELLEES


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

ACREE, JUDGE: Dennis Pastor, as administrator of Lucy Pastor’s estate, appeals

the Oldham Circuit Court’s October 21, 2020, summary judgment in favor of

Appellees. The estate argues a nurse should not be prohibited from testifying to
medical causation and that a nurse can be as qualified to do so as a physician. This

argument misses the mark. As discussed, the trial court granted summary

judgment because the estate failed to meet Appellees’ summary judgment motion

with evidence of its selected expert’s ability to establish the standard of care, that

such standard was breached, and a causal link between the alleged breach and the

claimed injuries. For the following reasons, we affirm.

                                    BACKGROUND

              On September 11, 2015, Lucy Pastor was transported to Providence

Healthcare for rehabilitation after a stroke. At the time of admission, Pastor

suffered from renal insufficiency. Due to this ailment, she was under the care of

several nurses and Dr. Nair.

              A week later, Pastor was admitted to Baptist Hospital and eventually

transferred to Norton Brownsboro Hospital with renal and respiratory failure.

After a lengthy stay, she was transferred to a rehabilitation facility where she

remained until she was cleared to return home some months later.

              Pastor blamed Providence and Dr. Nair for her renal and respiratory

failure and filed a medical negligence action against them. She claimed Dr. Nair

deviated from the standard of care, thereby sending her into renal and respiratory

failure. Four years later, she passed away from unrelated causes and her estate was

substituted as plaintiff in the litigation.


                                              -2-
             During litigation, the estate filed expert disclosures identifying a

nurse, Kathy D. Shireman, as the only expert witness to testify on Pastor’s behalf.

This prompted Appellees to file motions for summary judgment due to the failure

to disclose a qualified expert to offer an opinion as to medical causation. The

estate argued Nurse Shireman was qualified to explain the causation and could

express her expert opinion based on Pastor’s medical and hospital records, Dr.

Nair’s diagnosis, and the circumstances of her deteriorated health.

             On October 15, 2020, the trial court held a hearing on the summary

judgment motions. The key ruling from that hearing was that Pastor failed to

supply evidence that Nurse Shireman was qualified to render an expert opinion,

and the medical records alone were insufficient to establish causation. Therefore,

it granted summary judgment in favor of Appellees. This appeal followed.

                            STANDARD OF REVIEW

             The standards for reviewing a circuit court’s entry of summary

judgment on appeal are well-established and were concisely summarized by this

Court in Lewis v. B & R Corporation, 56 S.W.3d 432 (Ky. App. 2001):

             The standard of review on appeal when a trial court grants
             a motion for summary judgment is whether the trial court
             correctly found that there were no genuine issues as to any
             material fact and that the moving party was entitled to
             judgment as a matter of law. The trial court must view the
             evidence in the light most favorable to the nonmoving
             party, and summary judgment should be granted only if it
             appears impossible that the nonmoving party will be able

                                         -3-
             to produce evidence at trial warranting a judgment in his
             favor. The moving party bears the initial burden of
             showing that no genuine issue of material fact exists, and
             then the burden shifts to the party opposing summary
             judgment to present at least some affirmative evidence
             showing that there is a genuine issue of material fact for
             trial.

Id. at 436 (internal quotation marks, citations, and footnotes omitted). Because

summary judgments involve no fact finding, we review the circuit court’s

decision de novo. 3D Enters. Contr. Corp. v. Louisville & Jefferson County Metro.

Sewer Dist., 174 S.W.3d 440, 445 (Ky. 2005).

                                    ANALYSIS

             “[O]rdinarily expert evidence is necessary to support the conclusion

of causation.” Jarboe v. Harting, 397 S.W.2d 775, 777 (Ky. 1965). But the estate

first claims that the medical records themselves supply the necessary proof to

allow the case to go to a jury under the doctrine of res ipsa loquitur. We disagree.

             Res ipsa loquitur cases are those in which “the common knowledge or

experience of laymen is extensive enough to recognize or to infer negligence from

the facts.” Adams v. Sietsema, 533 S.W.3d 172, 179 (Ky. 2017) (quoting Jarboe,

397 S.W.2d at 778). “Expert testimony is not required . . . in res ipsa loquitur

cases, where ‘the jury may reasonably infer both negligence and causation from the

mere occurrence of the event and the defendant’s relation to it.’” Id. (quoting

Blankenship v. Collier, 302 S.W.3d 665, 670 (Ky. 2010)).


                                         -4-
             The estate does not explain to this Court, nor does it appear to have

explained to the trial court’s satisfaction, how the evidence here fits “the narrow

exception[]” of res ipsa loquitur jurisprudence. Blankenship, 302 S.W.3d at 670.

Instead, as it did before the trial court, (Record (R.) 324-331), the estate focuses on

the admissibility and authentication of the records. We agree that the res ipsa

loquitur exception exists and further agree that rules regarding admissibility and

authentication are not obstacles to its application. Therefore, of course, the narrow

exception to the need for expert testimony can apply in a proper case.

             However, the estate told neither the trial court nor this Court how

those records, by themselves, carry the day on the issue of standard of care or

breach or causation. After examining these medical records, this Court cannot

conclude they prove the elements of this claim without expert explanation. The

estate needed an expert to explain the records and to testify as to the standard of

care, how it was breached, and how that breach caused an injury.

             The only remaining hope left for the estate is to persuade us that the

trial court abused its discretion in rejecting the estate’s proposed expert, Nurse

Shireman. Here, too, we see no abuse of discretion in the trial court’s decision.

             On this point, the estate initially focuses on a legal question: is a

nurse categorically unqualified to offer an expert medical opinion concerning a

physician’s standard of care? The estate finds an analogy in Savage v. Three


                                          -5-
Rivers Medical, 390 S.W.3d 104 (Ky. 2012), where the Kentucky Supreme Court

decided a nurse practitioner was qualified to discuss x-rays. The Court said, x-ray

technology “may be explained by any person who possesses the requisite scientific

knowledge to understand it, and it is not necessary for one to be a physician . . . .”

Id. at 117. This is a red herring argument that need not be addressed. The trial

court did not grant summary judgment because the proffered expert was a nurse.

             A careful reading of the judgment shows the trial court held that to

survive a summary judgment motion when the defendant asserts there is no

qualified expert to prove the case, the plaintiff must respond with no less than a

countervailing affidavit of the expert’s qualifications in the necessary medical

specialty. Said the trial court:

                    While Plaintiff contends that Defendant did not take
             [the] deposition of Nurse Shireman to explore her
             qualifications to give an opinion on medical negligence
             and/or medical causation, it is clear that in proffering an
             expert witness in [the] face of Summary Judgment, at a
             minimum the expert must supply an affidavit with respect
             to these qualifications.

                    The Court does not consider that this has been done
             and does not find that Nurse Shireman has satisfied at a
             minimum the ability to present an opinion as an expert as
             to any alleged medical causation with regard to the nursing
             home, nor has she presented an affidavit as to her expertise
             qualifying her to testify as to the medical standard of care
             and medical causation for the Nair Defendants
             [Appellees], who practice internal medicine.

(Summary Judgment, R. 396.)

                                          -6-
             The trial court rejected the estate’s protest that Appellees failed to

pursue sworn testimony of the estate’s own expert. In the trial court’s view, it was

the estate that failed to put into the record the evidence necessary to counter

Appellees’ claim that there was no qualified expert who would testify to, and

therefore no evidence of, the standard of care, breach, or causation. That is also

the view of this Court.

             “Once a party files a properly supported summary judgment motion,

the nonmoving party cannot defeat it without presenting at least some affirmative

evidence showing that there is a genuine issue of material fact for trial.” Andrew v.

Begley, 203 S.W.3d 165, 169 (Ky. App. 2006) (citing Steelvest, Inc. v. Scansteel

Serv. Ctr., Inc., 807 S.W.2d 476, 482 (Ky. 1991)). Appellees’ motion for summary

judgment claimed there is no evidence the estate could present expert testimony

necessary to prove its case. This put upon the estate the onus of providing

evidence to the contrary.

             “To survive a motion for summary judgment in a medical malpractice

case in which a medical expert is required, the plaintiff must produce expert

evidence or summary judgment is proper.” White v. Norton Healthcare, Inc., 435

S.W.3d 68, 76 (Ky. App. 2014) (emphasis added) (citing Turner v. Reynolds, 559

S.W.2d 740, 741-42 (Ky. App. 1977)). The estate did not respond to the motion

with evidence.


                                          -7-
             Instead, it first re-presented the trial court with “Plaintiff’s

Identification of Expert Witness,” a document complying with a scheduling order

filed nearly two years into the litigation and three months before the summary

judgment motion. That document identified Nurse Shireman as an expert and

expressed the estate’s “anticipat[ion] that Nurse Shireman will testify that

[Appellees] deviated from the acceptable standards of care . . . and as a direct

result [Lucy Pastor] endured physical and emotional pain and suffering . . . .” (R.

333.) However, anticipation, like “hope or bare belief . . . cannot be made basis for

showing that a genuine issue as to a material fact exists.” Neal v. Welker, 426

S.W.2d 476, 479-80 (Ky. 1968).

             The estate also provided a copy of Nurse Shireman’s curriculum vitae

(CV). However, statements in a CV, unlike statements in an affidavit or

deposition, are not given under oath and penalty of perjury. Both an affidavit and a

deposition are designed, by the inclusion of that oath, to provide assurance that the

statements therein are true and entitled to a third-party’s belief in their veracity.

Hence, they constitute evidence.

             On the other hand, a bare curriculum vitae, like a job applicant’s

résumé, serves a different purpose. Although every word in a CV may prove to be

true when tested, the first test is whether the person described in the CV is willing

to swear an oath to its contents.


                                           -8-
             “[S]ummary judgment is to be awarded to the moving party ‘if the

pleadings, depositions, answers to interrogatories, stipulations, and admissions on

file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of

law.’ CR 56.03.” Neal, 426 S.W.2d at 478-79. Depositions, discovery responses,

stipulations, admissions, and affidavits are sworn to under oath. Even a verified

complaint or answer will bear an oath to its truthfulness. However, without such

verification and oath, even “pleadings are not evidence[.]” Educ. Training Sys.,

Inc. v. Monroe Guar. Ins. Co., 129 S.W.3d 850, 853 (Ky. App. 2003); see also

McAlpin v. American General Life Ins. Co., 601 S.W.3d 188, 193 (Ky. App. 2020)

(“[A] party responding to a properly supported summary judgment motion cannot

merely rest on the allegations in his pleadings.”).

             No evidence in this record creates a genuine issue regarding the

standard of care, whether Appellees breached that standard, or whether any such

breach caused the injuries alleged. For this reason, Appellees were entitled to

summary judgment. For these reasons, the summary judgment is affirmed.



             ALL CONCUR.




                                          -9-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE
                          PROVIDENCE HEALTHCARE OF
Lee E. Sitlinger          RICHWOOD, LLC D/B/A
Louisville, Kentucky      RICHWOOD NURSING AND
                          REHAB:

                          Matthew W. Breetz
                          Bethany A. Breetz
                          Neil E. Barton
                          Louisville, Kentucky

                          BRIEF FOR APPELLEES SURESH
                          NAIR, M.D. AND NAIR INTERNAL
                          MEDICINE, PLLC:

                          Gerald R. Toner
                          Joshua W. Davis
                          Nicholas J. Davis
                          Louisville, Kentucky




                        -10-